Citation Nr: 1639167	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-09 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to July 20, 2011 and greater than 20 percent beginning July 20, 2011 for degenerative joint disease (DJD) and degenerative disc disease (DDD), lumbar spine.  

2.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating greater than 10 percent for residual, right thumb injury with soft tissue avulsion.

4.  Entitlement to a disability rating greater than 10 percent for DJD, left shoulder.

5.  Entitlement to a disability rating greater than 10 percent for right shoulder anterior capsular instability, status post reconstruction with surgical scars to include the propriety of the February 3, 2012 rating decision reducing the Veteran's disability rating for the right shoulder from 20 percent to 10 percent effective July 20, 2011.

6.  Entitlement to an initial disability rating greater than 10 percent for chondromalacia patella, right knee.

7.  Entitlement to an initial disability rating greater than 10 percent for chondromalacia patella, left knee.

8.  Entitlement to an initial disability rating greater than 20 percent for radiculopathy, left lower extremity, associated with DJD and DDD, lumbar spine.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

10.  Entitlement to service connection for cervical spine stenosis (claimed as neck condition).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to September 1981 and again from May 1983 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, February 2012, April 2012, February 2014, rating decisions and September 2015 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The May 2011 rating decision, in part, increased the Veteran's disability rating for the lumbar spine from noncompensable to 10 percent disabling effective August 20, 2010.  

The February 2012 rating decision, in part, granted service connection for PTSD assigning a 50 percent disability rating effective May 24, 2011, continued a 10 percent disability rating for the right thumb, continued a 10 percent disability rating for the left shoulder, decreased the Veteran's right shoulder disability rating from 20 percent to 10 percent disabling effective July 20, 2011 and denied service connection for a neck disorder.  

The April 2012 rating decision granted service connection for bilateral knee disorders, assigning separate 10 percent disability ratings effective May 24, 2011, and denied a TDIU.

The February 2014 rating decision increased the Veteran's disability rating for the lumbar spine from 10 percent to 20 percent disabling effective August 17, 2011 and granted service connection for radiculopathy of the left lower extremity, secondary to the lumbar spine disability, assigning a 20 percent disabling rating effective August 17, 2011.  Notably, in an August 2015 rating decision, the RO found that there was clear and unmistakable error in the February 2014 rating decision regarding the effective dates assigned and assigned a July 20, 2011 effective date for the award of a 20 percent rating for the lumbar spine and the award of service connection for radiculopathy of the left lower extremity.

Notably, in a September 2015 notification letter, the Veteran was awarded additional dependency compensation for his wife and step-children effective May 24, 2011.

The Veteran testified during a June 2016 video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record and has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues pertaining to the propriety of the reduction of the disability rating for the Veteran's right shoulder and entitlement to a TDIU are decided below.  The remaining issues concerning entitlement to increased ratings for the lumbar spine, PTSD, right thumb, left shoulder right shoulder, right knee, left knee, and radiculopathy of the left lower extremity as well as the issue of entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The February 2012 rating decision in which the RO reduced the rating for right shoulder anterior capsular instability, status post reconstruction with surgical scars, from 20 to 10 percent, the March 2014 statement of the case (SOC), and the August 2015 supplemental statement of the case (SSOC) all reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

2.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling; DJD and DDD of the lumbar spine, evaluated as 20 percent disabling; radiculopathy of the left lower extremity associated with DJD and DDD of the lumbar spine, evaluated as 20 percent disabling; DJD of the left shoulder, evaluated as 10 percent disabling; residuals of right thumb injury with soft tissue, evaluated as 10 percent disabling; chondromalacia patella of the right knee, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; and right shoulder anterior capsular instability, status post reconstruction with surgical scars evaluated as 10 percent disabling; resulting in a combined disability rating of 80 percent.

3.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected right shoulder anterior capsular instability, status post reconstruction with surgical scars, from 20 percent to 10 percent, effective July 20, 2011, was not in accordance with law, the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Reduction

Historically, the RO originally granted service connection for right shoulder anterior capsular instability, status post reconstruction with surgical scars in a January 2005 rating decision and assigned an initial noncompensable rating, with an effective date of August 14, 2004 (the date of the Veteran's claim).  Subsequently, by rating decision dated in March 2006, the RO increased the Veteran's disability rating for the right shoulder from noncompensable to 20 percent effective January 6, 2006 (the date of claim for an increase).  The Veteran submitted another claim for an increased rating for his right shoulder disability in August 2010.  Following VA examination on July 20, 2011, the RO, inter alia, reduced the 20 percent rating for the Veteran's right shoulder to 10 percent, effective July 20, 2011.

Initially, the Board notes that, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his or her right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  However, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the RO neither afforded the Veteran notice of a proposed reduction, nor the opportunity to supply evidence or request a hearing.  However, the Veteran's combined rating evaluation for all service-connected disabilities actually increased after the reduction took effect (from 40 percent effective January 6, 2006, 50 percent effective August 20, 2010, and 70 percent effective May 24, 2011).  As such, the RO was not required to satisfy the procedural requirements of 38 C.F.R. § 3.105(e) (to include notifying the Veteran of the proposed reduction), and such requirements need not be discussed further.

Turning next to the question of the propriety of the reduction, the Board notes that 
Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in a February 2012 rating decision, reduced the rating for the Veteran's right shoulder from 20 to 10 percent, effective July 20, 2011.  The 20 percent rating had been assigned in the RO's March 2006 rating decision, effective January 6, 2006.  Thus, the 20 percent rating was in effect for more than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) apply in this case.  

As set forth in 38 C.F.R. § 3.344 (a) and (b), in certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections.  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  In addition, the provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

In this case, the Board finds that the RO did not apply the regulation regarding stability of ratings-38 C.F.R. § 3.344 (a).  The 20 percent rating assigned for the Veteran's right shoulder disability has been in effect since January 6, 2006; at least 5 years when it was reduced, effective July 20, 2011.  In the instant case, 
neither the rating decision effectuating the reduction in February 2012 nor the March 2014 SOC or August 2015 SSOC demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  In fact, 38 C.F.R. § 3.344 is not even cited in the February 2012 rating decision, March 2014 SOC, or August 2015 SSOC.

In short, the reduction of the disability rating for the right shoulder disability to 10 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered. The decision to reduce was not in accordance with law, in part because the RO did not make a finding that the VA examinations used as a basis for the reduction were as full and complete as the examination on which the 20 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  Accordingly, the action to reduce the rating is void, and the 20 percent evaluation for the right shoulder disability is restored as though the reduction had not occurred. See 38 C.F.R. § 3.344 (a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.




2. TDIU

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As above, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling; DJD and DDD of the lumbar spine, evaluated as 20 percent disabling; radiculopathy of the left lower extremity associated with DJD and DDD of the lumbar spine, evaluated as 20 percent disabling; DJD of the left shoulder, evaluated as 10 percent disabling; residuals of right thumb injury with soft tissue, evaluated as 10 percent disabling; chondromalacia patella of the right knee, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; and right shoulder anterior capsular instability, status post reconstruction with surgical scars evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation purposes is 80 percent. 38 C.F.R. § 4.25.  As such, he meets the threshold criteria for a TDIU.  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In a June 2015 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had worked full-time as a food service manager from May 2008 to January 2010 2010, and worked full-time as a truck driver from February 2010 to September 2014.  He further indicated that his highest education level was two years of college.

In support of his claim, the Veteran submitted a November 2014 statement from Dr. S.K.T.  Dr. S.K.T. wrote that he had treated the Veteran since 2005.  It was noted that the Veteran suffered severe ongoing, unrelenting, lower back pain and moderate to, at times, severe, neck and shoulder pain, wrist and hand pain, with accommodating weakness.  He had been diagnosed with lumbar and cervical stenosis and carpal tunnel syndrome, bilaterally.  The Veteran had tried all forms of physical therapies, including neuro-muscular, chiropractic, physical conditioning, physiotherapy, and daily home exercises all to little or no avail.  The only minor relief the Veteran could obtain from his low back condition was taking Hydrocodone, and the known side effects are very damaging when used in long term treatment, besides being addictive, they contribute to mental depression and increased mental/emotional liability.  Dr. S.K.T wrote that he had treated the Veteran throughout the last nine years on a regular basis and that, at present, he was unable to perform daily physical activities, such as being, lifting, and/or walking.  Dr. S.K.T. wrote that the Veteran was extremely strong willed and tried very hard to live a normal life.  The Veteran is "quite brilliant" and will over-function in performing his daily activities, which usually is followed by under functioning resulting in a Global Assessment Functioning (GAF) score of 25.  The Veteran's life had included swings in a GAF score from a low of 25 to a temporary high of 80.  The Veteran appeared to have a pre-morbidity for the development of PTSD in wartime environments and, like many veterans, he suffered an insidious type of anxiety that appeared with rather severe PTSD.  The Veteran also had diagnoses of deafferentation of joint mechanoreceptors of the lumbar, thoracic, and cervical spine, accompanied by spinal canal stenosis of the lumbar and cervical regions with myopathy.  Dr. S.K.T. concluded that the Veteran was 100 percent disabled due to physical and mental/emotional trauma and dysfunction.  

Previously, before the Veteran stopped working in September 2014, a July 2011 VA spine examiner also opined that the Veteran's lumbar spine disability impacts his ability to work.  Specifically, the Veteran's employment tasks which require light to moderate lifting/bending, prolonged walking, and prolonged standing would be limited by the Veteran's lumbar spine disability.  More sedentary employment would not be limited as long as he was allowed frequent breaks from prolonged sitting.  A July 2011 VA psychiatric examiner wrote that the Veteran was currently gainfully employed and was able to sustain his employment.  The examiner wrote that the Veteran appeared to be able to function effectively in settings that allowed him to work alone or independent of others.  

In June 2015 correspondence, the Veteran wrote that, due to his service-connected disabilities, he was unemployable.  The Veteran wrote that his PTSD and the pain from his physical conditions were too much for him to be able to function at work and to maintain a continued schedule.  Because of his physical conditions, he had difficulties with walking, standing, and sitting for long periods of time and had to alternate between these abilities.  The medications the Veteran took for his PTSD and physical conditions also impacted his ability to function at work.  Because of his PTSD, he lacked the tolerance to deal with co-workers.  The Veteran wrote that, even if he were given accommodations for his service-connected conditions, he would still not be able to work.  

During the June 2016 Board hearing, the Veteran testified that he stopped working as a truck driver in September 2014 due to his pain medication (hydrocodone) affecting his ability to drive.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's service-connected orthopedic disorders impact physical employment and his service-connected PTSD impacts all forms of employment, to include sedentary employment.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

As the reduction of the 20 percent rating for right shoulder anterior capsular instability, status post reconstruction with surgical scars is found to be void ab initio, the claim for restoration of the 20 percent rating, from July 20, 2011, is granted.

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Initially, with regard to all remanded issues, the Board notes that, in the Veteran's June 2015 formal claim for a TDIU, it was noted that the Veteran received/expected to receive Social Security Administration (SSA) disability retirement benefits.  However, review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  

Also, as above, in November 2014 correspondence, Dr. S.K.T. wrote that he had treated the Veteran throughout the last nine years (since 2005) for the Veteran's service-connected disabilities.  While a review of the record shows a July 2010 statement from Dr. S.K.T., there are no treatment records from Dr. S.K.T. in the claims file.  Furthermore, while a July 2015 letter to the Veteran requested that the Veteran submit an appropriate authorization form so that VA may obtain treatment records from Dr. S.K.T., the Veteran failed to respond to this request.  Given the need to remand for other reasons, an additional attempt should be made to obtain outstanding treatment records from Dr. S.K.T. 

With regard to the lumbar spine and radiculopathy issues, the Veteran is service connected for radiculopathy of the left lower extremity but is not service connected for radiculopathy of the right lower extremity.  During the June 2016 Board hearing, the Veteran testified that he experienced numbness in his right leg in addition to his left leg associated with his lumbar spine disability.  The most recent VA examination is dated in July 2011.  On remand, the Veteran should be afforded a new VA examination of the spine to determine the current severity of his lumbar spine disability, to include the presence and severity of any associated radiculopathy.  .  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the PTSD issue, the Board notes that the Veteran was most recently afforded a VA psychiatric examination in July 2011 at which time he was assigned a GAF score of 59 and was found to be gainfully employed and able to function effectively in settings that allow him to work alone or independent of others.  As above, in a November 2014 statement, Dr. S.K.T. wrote that the Veteran's life had included swings in a GAF score from a low of 25 to a temporary high of 80 and that he suffered an insidious type of anxiety that appeared with rather severe PTSD.  Also, the record shows that the Veteran stopped working in September 2014 due, in part, to his PTSD.  On remand, the Veteran should be afforded a new examination.

With regard to the right thumb issue, in a July 2016 statement, the Veteran's attorney referred to a June 2015 VA examination of the right hand which noted that the Veteran had "functional loss or functional impairment" due to the pain and limited motion of the right hand.  The Veteran reported having difficulties with basic tasks such as dripping objects and driving.  The June 2015 VA examiner noted that the Veteran's right hand motion was "abnormal or outside of normal range."  The Veteran reported intermittent shooting and stabbing pain and tenderness on the palpation of the joint, which the examiner opined significantly limited his functional ability with repeated use over time.  The examiner noted that the Veteran must use a brace for three to five hours per day due to his right hand condition.  The examiner affirmed that the Veteran's hand and finger conditions impacted his ability to perform any type of occupational task.  Specifically, it was noted that the Veteran was unable to hold or grip objects which was necessary for any type of occupation.  

Notably, the June 2015 VA examination has not been considered in conjunction with the right thumb issue on appeal as this examination pertained to service connection issues adjudicated in an August 2015 rating decision and was not considered in conjunction with the right thumb appeal in the August 2015 SSOC.  Such should be accomplished on remand.  

Furthermore, the findings of the June 2015 VA examination raise the issue of entitlement to an extra-schedular rating for his service-connected right thumb.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must contact the Veteran to determine if he has any additional evidence relevant to the question of whether his right thumb caused marked interference with employment (prior to ending his employment in September 2014), to include documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his right thumb disorder.

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  On remand, the RO must consider whether the criteria for referral for extra-schedular consideration have been invoked.  Barringer v. Peake, 22 Vet. App. 242 (2008).

With regard to the cervical spine issue, while the Veteran's service treatment records show several complaints of low back pain, they are negative for complaints regarding the neck.  Significantly, July 1981, April 1987, October 1995, September 1997, December 1998, and January 2003 examination reports show a normal "head, face, neck, and scalp."  The earliest evidence of neck problems is a June 2010 VA X-ray of the cervical spine.  This X-ray shows straightening of the normal cervical lordosis which may be positional in nature.  There was focal calcification of the nuchal ligament as well as disc space narrowing at the C5-6 and 6-7 levels.  Associated osteophytic changes were also present.  There also appeared to be mild neuroforaminal encroachment at the C5-6 level as well as slight encroachment at the left C5-6 level.  A July 2010 private treatment record from Dr. S.K.T. notes the June 2010 X-ray findings and, in pertinent part, diagnosed the following (1) deafferentation of the nucleus ventralis posterior of the thalamus, secondary to cervical and lumbar zygapophyseal joint deafferentation, (2) deafferentation affecting the left cerebellum, secondary to cervical , costosternal, costotransverse, costovertebral, and clavicular articulations, right side, (3) spinal stenosis, lower lumbar and cervical spine, and (4) neuro-muscular dysfunction of the cervical, thoracic, and lumbar spine.  VA treatment records also show that the Veteran complained of neck pain and was found to have cysts on the left neck and right shoulder as early as November 2010.  These cysts were surgically removed in January 2011.  

The Veteran contends that he has experienced neck problems ever since his military service.  During the June 2016 Board hearing, the Veteran reported that his neck pain began during his service in the Gulf War.  He contends that he was treated for a neck disorder in service but that such records are missing.  Significantly, the July 2010 statement from Dr. S.K.T. appears to relate the Veteran's neck problems to his low back and right shoulder problems.  Notably, the Veteran is service connected for lumbar spine and right shoulder disabilities.  As such, it appears that the Veteran's service-connected lumbar spine and right shoulder disorders may have some effect on his cervical spine disability. 

The Veteran has not yet been afforded a VA examination with regard to the cervical spine issue.  In light of the Veteran's contention that he began experiencing neck problems during service which have continued since service, medical evidence of current diagnoses regarding the neck, and the July 2010 statement from Dr. S.K.T. which appears to relate the Veteran's neck disorder to his service-connected lumbar spine and right shoulder disabilities, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's cervical spine disorder and whether any current cervical spine disorder is related to the Veteran's military service or a service-connected disability.  

Additionally, the Veteran has not been provided with Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim for service connection for a cervical spine disorder.  Such should be accomplished on remand. 

With regard to the remaining increased rating claims pertaining to the bilateral shoulders and bilateral knees, the Board notes that these disabilities were last examined in July 2011 (shoulders) and February 2012 (knees).  Given the need to remand these issues for other reasons, more contemporaneous examinations should be given.  

While on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Also, the Board notes that there are likely outstanding VA treatment records as the Veteran has consistently sought treatment at VA since November 2005 but the most recent VA medical records in the claims file are dated in July 2015.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for his service-connected right thumb disorder and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.  

Notify the Veteran that evidence that could be pertinent to his claim includes documentation of time lost from work (prior to the Veteran ending his employment in September 2014) and statements from former supervisors and/or co-workers concerning interference with employment associated with his right thumb disorder.  Any hardship related to his service-connected right thumb disorder is requested.

2. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a cervical spine disorder as secondary to his service-connected musculoskeletal disorders, to include disorders of the lumbar spine and/or right shoulder.

3. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his claimed disabilities, to include any records from Dr. S.K.T. since 2005.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from July 2015 to the present.

4. Ascertain whether the Veteran has ever received disability benefits from SSA.  If so, obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination(s) for evaluation of his claimed low back disorder, psychiatric, right thumb, bilateral shoulders, neck, and bilateral knee disabilities, by appropriate medical professionals, at a VA medical facility.  The claims file should be made available.

The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

Lumbar and Cervical Spine Examination - The examiner should determine the current level of severity of the lumbar spine disability.  

With regard to the cervical spine, the examiner should address the following:  

(a) whether a cervical spine disability is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  

(b) whether the Veteran developed arthritis of the cervical spine within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the cervical spine within one year after June 30, 2003, his date of separation from active service, and, if so, to describe the manifestations.

(c) whether it is at least as likely as not that a cervical spine disorder is caused by the Veteran's service-connected orthopedic disorders, particularly the Veteran's lumbar spine and/or right shoulder disorder?  

(d) whether it is at least as likely as not that a cervical spine disorder is aggravated by the Veteran's service-connected musculoskeletal disorders?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
	
The examiner should address the Veteran's reported history of neck problems in service.  The examiner should also consider the post-service June 2010 VA X-rays of the cervical spine and the July 2010 statement from Dr. S.K.T. regarding the close relationship between the Veteran's neck, low back, and right shoulder disabilities.

The rationale for any opinion offered should be provided.

Psychiatric Examination - The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.

Bilateral Shoulder Examination - The examiner should determine the current level of severity of the bilateral shoulder disabilities. 

Bilateral Knee Examination - The examiner should determine the current level of severity of the bilateral knee disabilities.

6. After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the right thumb under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

7. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


